       Case: 1:19-cv-00738 Document #: 14 Filed: 03/29/19 Page 1 of 4 PageID #:51



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  BRUCE RUSH, as a participant in and on
  behalf of the Segerdahl Corporation
  employee stock ownership plan, and on
  behalf of a class of all others who are
  similarly situated,
                  Plaintiff,                                 Case No.: 1:19-cv-00738
  v.                                                        Judge Andrea R. Wood
                                                          Magistrate Judge Susan E. Cox
  GREATBANC TRUST COMPANY;
  MARY LEE SCHNEIDER; RICHARD
  JOUTRAS; RODNEY GOLDSTEIN;
  PETER MASON; ROBERT CRONIN;
  JOHN DOE DEFENDANTS 1-10; and
  SEGERDAHL CORP. (d/b/a SG360),
                  Defendants.

               JOINT MOTION FOR EXTENSION OF TIME TO ANSWER
                     OR OTHERWISE PLEAD & OTHER RELIEF

        The Parties, by and through their respective undersigned counsel, move this court for an

extension of time to and including May 24, 2019 to answer or otherwise plead and to reset the

parties’ initial status hearing to a date thereafter convenient for the Court. In support of this

unopposed motion, the Parties state:

          1.    On February 5, 2019, Plaintiff filed a complaint on behalf of himself and others

similarly situated seeking redress against Defendants for claims arising under the Employee

Retirement Income Security Act. (Doc. 1.)

          2.    On March 7, 2019, Defendants GreatBanc Trust Company, Peter Mason, and

Segerdahl Corp. d/b/a SG360° (“Served Defendants”) moved the Court for an extension of their

responsive pleading deadlines to and including April 19, 2019. (“First Motion”). (Doc. 10.)
      Case: 1:19-cv-00738 Document #: 14 Filed: 03/29/19 Page 2 of 4 PageID #:52



         3.    The Court granted Defendants’ motion, setting the case for an initial status hearing

on May 2, 2019. (Id.; Doc. 12.)

         4.    Defendant Rodney Goldstein was served on March 19, 2019.                 Defendant

Goldstein and the remaining unserved Defendants, Mary Lee Schneider, Richard Joutras, and

Robert Cronin (together, the “Remaining Defendants”) recently agreed to pursue a joint defense

with the Served Defendants.

         5.    On March 25, 2019, Defendants’ counsel contacted Plaintiff’s counsel, James

Bloom, advising him of this additional representation and stipulating that Remaining Defendants

will agree to waive formal service of process and file their respective responsive pleadings on

May 24, 2019 provided that Served Defendants’ deadlines to answer or otherwise plead are

likewise extended to the same date.

         6.    This extension will serve to establish the same responsive pleading deadline for

all Defendants so that they may file a joint response, as appropriate.

         7.    Plaintiff’s counsel agrees with Defendants’ requests.

         8.    This motion is not brought for purposes of delay, will not prejudice the parties,

and promotes judicial economy.

       WHEREFORE, the Parties respectfully request that the Court enter an order:

       a.     Setting the deadline for Mary Lee Schneider, Richard Joutras, Rodney Goldstein,

and Robert Cronin to file their respective responsive pleadings as May 24, 2019;

       b.     Extending the deadline for GreatBanc Trust Company, Peter Mason, and Segerdahl

Corp. d/b/a SG360° to file their respective responsive pleadings to and including May 24, 2019;

and




                                                2
      Case: 1:19-cv-00738 Document #: 14 Filed: 03/29/19 Page 3 of 4 PageID #:53



         c.   Resetting the Parties’ May 2, 2019 status date to a later date convenient for the

Court.

Dated: March 29, 2019                      Respectfully submitted,

                                           GREATBANC TRUST COMPANY, MARY
                                           LEE SCHNEIDER, RICHARD JOUTRAS,
                                           RODNEY GOLDSTEIN, PETER MASON,
                                           ROBERT CRONIN, AND SEGERDAHL CORP.
                                           D/B/A SG360°

                                            /s/ Sarah J. Gasperini

                                           Sarah J. Gasperini (local counsel)
                                           JACKSON LEWIS P.C.
                                           150 North Michigan Avenue, Suite 2500
                                           Chicago, Illinois 60601
                                           Tel: 312.787.4949
                                           Fax: 312.787.4995
                                           Email: Sarah.Gasperini@jacksonlewis.com

                                           Charles F. Seemann III (PHV application forthcoming)
                                           Robert W. Rachal (PHV application forthcoming)
                                           JACKSON LEWIS P.C.
                                           650 Poydras Street, Suite 1900
                                           New Orleans, Louisiana 70130
                                           Tel: 504.208.1755
                                           Fax: 504. 208.1759
                                           Email: Charles.Seemann@jacksonlewis.com
                                                  Robert.Rachal@jacksonlewis.com

And

                                           BRUCE RUSH

                                            /s/ James A. Bloom*

                                           James A. Bloom
                                           SCHNEIDER WALLACE COTTRELL KONECKY
                                           WOTKYNS LLP
                                           2000 Powell Street, Suite 1400
                                           Emeryville, California 94608
                                           Phone: (415) 421-7100
                                           Email: jbloom@schneiderwallace.com
                                           * signature affixed by Defendants’ counsel with consent




                                               3
     Case: 1:19-cv-00738 Document #: 14 Filed: 03/29/19 Page 4 of 4 PageID #:54



                                CERTIFICATE OF SERVICE

               I, Sarah J. Gasperini, certify that on March 29, 2019, I caused the foregoing Joint

Motion For Extension Of Time To Answer Or Otherwise Plead & Other Relief to be filed with the

Court by electronic filing protocols, and that same will therefore be electronically served upon all

attorneys of record registered with the Court’s ECF/CM system.

                                                     /s/ Sarah J. Gasperini




                                                 4
